Citation Nr: 0902863	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a sleeping disorder.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Board previously denied the 
claim in August 2003.  That decision was vacated by the 
United States Court of Appeals for Veterans Claims (Court) in 
March 2005, and the Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit in 
March 2008.  The Board remanded the case to the RO in August 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In April and September 2000, the veteran indicated that he 
had dreams while he was in Vietnam which kept him from 
sleeping, and that the dreams continued to the present.  He 
said that they interfered with his ability to work and sleep.  
He also stated that he saw people killed in Vietnam, and that 
he was afraid that he would be killed, and that he was still 
bothered by this.  In September 2000, the veteran's wife of 
over 32 years stated that he had experience trouble sleeping 
since his return from Vietnam.  She had awoken at times to 
find the veteran choking her, and had to sleep on the couch 
on occasion.  She stated that he had dreamed of Vietnam 
almost every night.  

A VA examination is necessary, as the record contains 
competent lay evidence of persistent or recurrent symptoms of 
disability, indicates that those symptoms may be associated 
with the veteran's active military service, and indicate an 
in-service event, injury, or disease.  See 38 C.F.R. § 3.159 
(2008).  Any service personnel records should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's service personnel records.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  Provide the 
examiner with the claims file for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.

The examiner should provide an opinion as 
to the diagnosis of all disorders 
manifested by trouble sleeping.

The examiner also should provide an 
opinion as to whether it is at least as 
likely as not (a probability of at least 
50 percent) that any current disorder 
manifested by trouble sleeping had its 
onset during active service or is related 
to any in-service event, injury, or 
disease.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, again consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




